DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           AQUARIUM RETAIL HOLDINGS, INC., d/b/a BIG
                AL’S, AQUARIUM SUPERCENTER,
                          Appellant,

                                    v.

                 MICHAEL W. BRANDT and CENTRAL
                    GARDEN AND PET COMPANY,
                            Appellees.

                              No. 4D16-1481

                         [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 08-47844 (02).

   Hinda Klein of Conroy Simberg, Hollywood, for appellant Aquarium
Retail Holdings, Inc.

   Jeffrey A. Sarrow of Shapiro, Blasi, Wasserman & Hermann, P.A., Boca
Raton, for appellee Michael W. Brandt.

  Barbara E. Fox and Caryn L. Bellus of Kubicki Draper, P.A., Miami, for
appellee Central Garden and Pet Company.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT, Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.